Citation Nr: 0209210	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for emphysema, claimed as a 
residual of cold weather exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to June 
1957.

This appeal originates from a May 1998 rating decision in 
which the RO denied entitlement to service connection for 
emphysema, as a residual of a cold injury.  Also in this 
decision, the RO denied entitlement to service connection for 
a disability to the neck and upper body, to include arthritis 
of the cervical spine, and difficulty swallowing, also 
claimed as residuals of a cold injury.  In addition, the RO 
denied entitlement to service connection for renal problems.  
The veteran submitted a notice of disagreement in July 1998 
and a Statement of the Case was issued in July 1998.  The 
veteran perfected his appeal to the Board of Veterans Appeals 
(Board) in April 1999.  The veteran withdrew the issue of 
service connection for renal problems in April 1999.  

In September 2000, the Board granted the veteran's claim of 
entitlement to service connection for arthritis of the 
cervical spine and chronic neck pain, and remanded the issue 
of service connection for emphysema to the RO for additional 
development.  In a March 2002 rating decision implementing 
the Board's grant of service connection, the RO assigned the 
veteran a 10 percent rating for residuals of arthritis of the 
cervical spine, due to cold weather exposure, effective 
November 17, 1997.

As regards the issue of entitlement to service connection for 
difficulty swallowing, as a residual of cold weather 
exposure, both the RO (in May 1998) and the Board (in 
September 2000) denied this claim as not well grounded.  
Currently, the RO is in the process readjudicating claims 
denied as not well grounded between July 14, 1999 and the 
November 9, 2000 date of enactment of the Veterans Claims 
Assistant Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(discussed in more detail below).  See VBA Fast Letter 00-87 
(November 17, 2000).  Hence, this matter is referred to the 
RO for appropriate action.


REMAND

As stated in the introduction above, in a March 2002 rating 
decision, the RO granted service connection and assigned an 
initial 10 percent rating for residuals of arthritis of the 
cervical spine, due to cold weather exposure, effective 
November 17, 1997.  The veteran expressed his disagreement 
with this rating in an April 2002 Notice of Disagreement.  By 
filing the Notice of Disagreement, the veteran has initiated 
appellate review of the issue of an increased rating for his 
service-connected arthritis of the cervical spine, due to 
cold weather exposure.  The next step in the appellate 
process is for the RO to issue the veteran a Statement of the 
Case summarizing the evidence relevant to this issue, the 
applicable laws and regulations, and the reasons that the RO 
relied upon in making its determination.  38 C.F.R. § 19.29; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v 
Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this case 
must be remanded to the RO for the issuance of a Statement of 
the Case.  Id.

Regarding the issue of entitlement to service connection for 
emphysema, also a residual of cold weather exposure, the 
Board requested in its September 2000 remand that the RO 
obtain a medical opinion to determine the nature and etiology 
of any claimed emphysema, to specifically include an opinion 
as to the likelihood that any present emphysema is related to 
the veteran's in-service incident of cold weather exposure in 
1953, or any other incident of service.  Pursuant to this 
request, the veteran underwent a VA respiratory examination 
in September 2001; however, as to the question of the nature 
and etiology of the veteran's emphysema, the examiner did not 
directly address this.  Rather, he indicated that the veteran 
was scheduled for pulmonary function tests "which might show 
the underlying emphysema or might be improved because the 
[veteran] has stopped smoking for the last seven years."  
The examiner did not include a diagnosis of emphysema in his 
report, but rendered a diagnosis of chronic obstructive 
pulmonary disease secondary to smoking.  

While pulmonary function tests were later conducted in 
September 2001, the results seem to be inconclusive in that 
the interpretation was "unable to interpret spirometry 
results due to nonreproducible results".  Apparently, no 
other pulmonary function studies were performed, and he 
claims file was not returned to the September 2001 examiner 
for any supplemental opinion.

Hence, the evidence currently of record does not clearly 
resolve the questions of whether the veteran, in fact, 
currently has emphysema (the disability for which service 
connection is being sought), and, if so whether that 
disability is in any way related to the veteran's service, to 
include cold weather exposure therein.  As such, the Board 
finds that the medical evidence is insufficient to decide the 
veteran's claim at this time, and further development is 
needed.  This is particularly so when considering the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which was signed into law in 
November 2000 and is applicable to this appeal.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
This law involves an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  It also defines the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)&(c)).  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1. The RO should issue the veteran a 
Statement of the Case with respect to his 
claim for a initial evaluation in excess 
of 10 percent for arthritis of the 
cervical spine, due to cold weather 
exposure, to include notification of the 
need to timely file a substantive appeal 
to perfect his appeal on this issue.  

2.  The RO should schedule the veteran 
for a VA pulmonary/respiratory 
examination.  The veteran's entire claims 
file, to include a copy of this 
memorandum, must be furnished to, and 
reviewed by, the physician designated to 
examine the veteran.  All tests and 
studies, to specifically include 
pulmonary function studies, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

After examination of the veteran and 
consideration of his documented history 
and assertions, the examiner should 
render an opinion addressing a) whether 
the veteran currently has emphysema; and 
if so, b) whether such emphysema is, as 
least as likely as not, a result of in-
service cold exposure, or is otherwise 
the result of injury or disease incurred 
or aggravated during active military 
service.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and 
implemented by recently finalized 
regulations (to be promulgated at 38 
C.F.R. §§ 3.102 and 3.159) are fully 
complied with and satisfied.

4.  After completion of all requested 
actions, and any additional notification 
and/or development deemed necessary, the 
RO should adjudicate the veteran's claim 
for service connection for emphysema, 
claimed as a residual of a cold injury, 
in light of all pertinent evidence and 
legal authority.  The RO should provide 
full reasons and bases for its 
determinations. 

5.  If action of the claim for service 
connection for emphysema remains adverse 
to the veteran, an appropriate 
Supplemental Statement of the Case should 
be sent to him and his representative, 
and they should be afforded an 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




